Citation Nr: 0732165	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1967.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2003 decision by the RO.

The Board notes that the only issue appealed in the veteran's 
January 2005 substantive appeal (VA Form 9) was entitlement 
to an initial rating in excess of 30 percent for PTSD.  In 
its January 2007 supplemental statement of the case (SSOC) 
the RO added the issue of entitlement to service connection 
for chronic obstructive pulmonary disease (COPD)/emphysema to 
include as secondary to asbestos exposure.  The RO explained 
in the SSOC that, because the veteran had included this COPD 
issue in his March 2004 notice of disagreement (NOD), and 
because the veteran's representative had attached new medical 
evidence relating to COPD to a February 2005 VA Form 646, the 
VA Form 646 was being accepted as a timely filed substantive 
appeal.  However, the alleged new evidence attached to the 
Form 646 related to an entirely different person than the 
veteran in the present case.  Therefore, in view of this 
error, the Board finds that it does not have jurisdiction to 
consider an appeal on the issue of entitlement to service 
connection for COPD/emphysema to include as secondary to 
asbestos exposure.  It appears that the veteran's 
representative understood the problem with the COPD issue 
inasmuch as, in his May 2007 statement in lieu of VA Form 
646, only the PTSD increase issue was addressed.   
 

FINDING OF FACT

The veteran's PTSD is manifested by some occupational and 
social impairment.  While he generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation, he also displays symptoms of depressed mood; 
intrusive recollections, sleep impairment with recurrent 
dreams, and avoidance of events that trigger wartime 
memories; he does not exhibit anything approximating 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking, 
or disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for PTSD, a VCAA notice letter was sent in 
February 2003, prior to the RO's December 2003 decision.  
Inasmuch as the RO had previously denied the veteran's claim 
of service connection for a nervous disorder in April 1968, 
which decision had become final, that letter informed the 
veteran of the need for new and material evidence in order to 
reopen the prior denied claim, and of the evidence necessary 
to establish service connection for PTSD.  He was notified of 
his and VA's respective duties for obtaining evidence.  He 
was asked to send information describing additional evidence 
for VA to obtain, or to send the evidence itself.  In a 
November 2006 letter to the veteran, the RO additionally 
informed him of the evidence needed to establish an increased 
rating for PTSD, and of the criteria for establishing a 
rating and an effective date. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim of increased 
initial rating for PTSD, some of the required notice was not 
provided to the veteran until after the RO entered its 
December 2003 decision on his claim. 
 
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  As noted above, the veteran 
has now been provided with notices that are in compliance 
with the content requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The veteran has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  Thus, even though some of the 
required VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

The Board notes that the veteran's representative, in his May 
2007 statement in lieu of VA Form 646, contended that the 
veteran's mental condition had worsened since the June 2003 
compensation and pension (C&P) psychiatric examination, and 
that another C&P examination was therefore warranted.  
However, the Board notes that the RO did obtain mental health 
outpatient treatment reports from the Huntington VAMC up-to-
date through November 2006.  Review of these outpatient 
reports by the Board reveals that they provide sufficiently 
current information on which to base a decision in this case.   

Therefore, the Board finds that the duty to assist has been 
fulfilled.  The veteran's service medical records have been 
obtained, as have the records of his private treatment and VA 
treatment.  He was afforded a VA examination relating to his 
claim for service connection for PTSD during June 2003.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.
II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2007).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  A 30 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 30 
percent for the veteran's PTSD.

At a June 2003 VA psychiatric examination, the veteran 
reported that he had worked for 21 1/2 years until he retired 
after heart surgery in 2000.  He had been married to his 
second wife since 1992, and they have a young daughter.  He 
attended to his own personal hygiene and dressed himself.  He 
helped with household chores such as cooking, cleaning up, 
and shopping, as well as in the raising of their daughter.  
He went to the American Legion two to three times a week and 
played bingo frequently.  He had close and warm relationships 
with all his children except for one son.  He described his 
relationship with his current spouse as cordial and mutually 
supportive.    

The examiner observed that the veteran had a neat and clean 
appearance, was appropriately attired, and was generally 
cooperative and affable.  No acute physical distress was 
noted.  He was alert and fully oriented.  He demonstrated a 
broad range in affect, from being tearful when describing 
various military events, to other times joking and smiling.  
The veteran complained of difficulty sleeping, and of 
moderate reduction in libido.  The prevailing mood at the 
examination was euthymic.  The veteran denied any suicidal or 
homicidal ideation or intent.  The veteran reported a history 
of multiple suicide attempts in the past including 
overdosing, cutting his wrists, and gassing himself.  No 
loosening of association or flight of ideas was observed, and 
no hallucinations or delusions were reported or observed.  
The veteran's general fund of information appeared to be in 
keeping with his formal education and social exposure.  The 
veteran complained of difficulty in concentrating, but the 
examiner noted that such was not very discernable during the 
examination.  Recent and remote memory functioning appeared 
to be within normal limits, and was generally unremarkable.  
Social judgment appeared to be adequate, but the veteran 
demonstrated limited insight into his position.
  
As concerned PTSD symptoms, the examiner noted that the 
veteran reported physiological reactivity on exposure to 
internal or external cues resembling aspects of his traumatic 
events in combat; he tended to avoid stimuli related 
associated with traumatic events; he had eating and sleeping 
disruptions; and his symptomatology had been unremitting 
since his discharge from service.  The examiner further noted 
that the veteran's ability to sustain primary relationships 
appeared adequate citing his marriage and employment; he had 
close family ties and a social network.    

The mental health examiner's diagnosis was made utilizing The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was (1) sedative, 
hypnotic, anxiolytic abuse; (2) alcohol dependence 
subordinate to that; (3) anxiety disorder NOS; and (4) PTSD.  
The Axis II (personality disorders and mental retardation) 
diagnosis was personality disorder, NOS.  The Axis III 
(general medical conditions) diagnosis was emphysema, 
relative to asbestos exposure, and status post bypass 
surgery.  In Axis V (global assessment of functioning), the 
examiner stated that current functioning was 55 with moderate 
symptoms that had impacted on his family, social, and 
occupational functioning, compounded by recent physical 
limitations.  

Review of the record further shows that the veteran started 
seeking treatment for his mental health disorders at the 
Huntington VAMC in January 2005.  It also shows that the 
veteran's physical difficulties had worsened due to residuals 
of a motor vehicle accident in August 2004 wherein he 
sustained serious facial injuries for which he was also 
treated at the Huntington VAMC.   

A mental health treatment report in January 2005 indicated 
that the veteran was experiencing post-concussive personality 
changes and a typical dysthymic mood due to the August 2004 
motor vehicle accident.  The examiner observed that the 
veteran was oriented times three.  He denied any suicidal or 
homicidal ideation.  No evidence of delusions was observed; 
his sleep was adequate; his libido was poor; his appetite was 
adequate; and his weight was stable.

In February 2005 the examiner noted that the veteran had 
exhibited a sad affect, and had reported neurovegetative 
symptoms that could be related to PTSD and anxiety/mood 
disorder.  It was observed that the veteran's thought process 
was linear, intact, and no psychosis was noted.  The veteran 
reported that his main problem was with sleep, and he agreed 
that he had a depressed mood without any suicidal or 
homicidal ideation.  A GAF score of 55 was assigned.

In July 2005 the veteran was observed to be alert and 
oriented; his speech, rate and rhythm were within normal 
limits; the content was clear, concise and goal directed; 
there was no evidence of psychosis; and the veteran appeared 
euthymic and was smiling throughout the appointment.  He 
stated that his mood was "pretty good."  He adamantly 
denied any suicidal or homicidal ideation, and stated that he 
could not do that to his child.

In February 2006, although a depressed mood was noted,  the 
examiner made similar observations about the veteran as noted 
above for July 2005, and assigned a GAF score of 60.  

In September 2006 the veteran reported that he was sleeping 
many hours, but it was not a restful sleep.  He had no energy 
and did not feel like eating.  He said that his mood was 
eight on a scale of ten (ten being the worst depression).  He 
reported that he still experienced a lot of facial pain from 
the motor vehicle accident.  The examiner observed that the 
veteran was alert and oriented; his speech was coherent and 
relevant; his mood was depressed; and his affect was 
congruent.  There was no evidence of suicidal or homicidal 
ideation or plan. 
     
In October 2006 the veteran reported that he had thought 
about suicide for two days while his wife was away, and he 
did not know why he didn't do it.  He said that he felt 
guilty that he did not die in Vietnam (he was not stationed 
in Vietnam).  Then he said that he was not going to kill 
himself.  He said that something would tell him when it would 
be time to commit suicide, but it was not now.  The examiner 
noted that the veteran was alert and oriented, and his speech 
was coherent and relevant.  The examiner concluded that the 
veteran was not a danger to himself or others.  In November 
2006, although the veteran continued with a depressed mood, 
he denied any suicidal or homicidal ideation or plan.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  A GAF score of 61 to 70 is indicative of 
"some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."

The Board notes that the GAF scores assigned to the veteran 
were 55, with the highest being 60 as recently as February 
2006.  A GAF score of 55 is indicative of some moderate 
symptomatology associated with the veteran's PTSD, but no 
more impairment than is contemplated by the 30 percent 
rating. 

In his May 2007 statement, the veteran's representative 
contended that the veteran's symptoms of depressed mood, 
affect, and suicidal ideation warranted a 50 percent rating.  
He noted that the veteran stated he had thought about suicide 
for two days in October 2006.  It is the Board's 
determination, however, that review of the record does not 
support the contentions of the veteran's representative.  
While recognizing that the veteran has suffered some 
occupational and social impairment in functioning due to his 
PTSD, the Board concludes that the veteran's PTSD symptoms do 
not rise to the level which would warrant a higher 50 percent 
evaluation under the applicable criteria.  He does not 
exhibit, for example, flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation or mood.  
Nor does he exhibit symptoms that are described for a 70 
percent evaluation, i.e., obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty adapting to stressful circumstances; and 
an inability to establish and maintain effective 
relationships.  

While the veteran reported a prior history of suicide 
attempts, there is no evidence that he has attempted suicide 
since he was service connected for PTSD effective from March 
2002.  Although he stated he had suicidal thoughts in October 
2006, he also said at that time that he would not kill 
himself, and the examiner concluded that he was not a danger 
to himself or others.  The veteran denied suicidal ideation 
at the June 2003 C&P examination, and all the mental health 
treatment reports since January 2005 noted that he was not 
suicidal.  In July 2005 he adamantly denied any suicidal or 
homicidal ideation, and stated that he could not do that to 
his child.  The Board further notes that, although the 
veteran is not currently working, this was due to physical 
disabilities and not his PTSD.  He did have a history of 
stable work for 21 1/2 years before he became physically 
disabled.  In June 2003 he reported that he attends to his 
own daily needs, helps with household chores such as cooking, 
cleaning up, and shopping, as well as in the raising of his 
daughter.  He maintained some social network by going to the 
American Legion two to three times a week and playing bingo.  
He has kept close and warm relationships with all his 
children except for one son.  Although there has been some 
more recent evidence of problems in the marriage since 
January 2005, the veteran has maintained a basically good 
relationship with his current spouse who he has been with 
since 1992.  While the injuries sustained in the August 2004 
motor vehicle accident certainly had a profound effect on the 
veteran's physical and mental well-being, the record does not 
support a finding that veteran's PTSD symptoms meet the 
criteria for an initial rating higher than 30 percent.       

For all the foregoing reasons, the Board finds that the 
veteran's PTSD has met the criteria for an initial 30 
percent, but no higher, rating.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a rating in excess of 30 percent for PTSD have 
not been met since the time that the veteran was awarded 
service connection.  A "staged rating" is not warranted.


III. Extraschedular Consideration
 
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's PTSD claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  Although the veteran reported to the VA examiner 
in June 2003 that he had been hospitalized for a mental 
disorder in the past, the last time was many years ago in 
1972.  As previously noted, the veteran has been unemployed 
on disability retirement since 2000 because of physical, not 
mental, disabilities.  Therefore, the Board concludes that 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


